[chivilyemploymentagreeme001.jpg]
Employment Agreement This Employment Agreement (the “Agreement”) is made and
entered into as of June 1, 2018 effective January 1, 2018 by and among Christine
Chivily (the “Executive”) on the one side, and Bankwell Financial Group, Inc., a
Connecticut bank holding company (the “Company”) and its wholly-owned bank
subsidiary, Bankwell Bank (the "Bank") on the other. Unless a distinction is
appropriate, the term "Company" in this Agreement shall include the Bank.
WHEREAS Company desires to continue to employ the Executive on the terms and
conditions set forth herein; and WHEREAS, the Executive desires to be employed
by the Company on such terms and conditions. NOW, THEREFORE, in consideration of
the mutual covenants, promises and obligations set forth herein, the parties
agree as follows: 1. Term. The Executive’s employment shall be effective as of
January 1, 2018 (the “Effective Date”) and shall continue until December 31,
2019, unless terminated earlier pursuant to Section 5 of this Agreement. The
period during which the Executive is employed by the Company hereunder including
any renewal term is hereinafter referred to as the “Employment Term.” The
Company shall notify the Executive no later than October 1, 2018 if it wishes to
extend the Employment Term for an additional one-year term and on an annual
basis thereafter by providing such written notice no later than October 1 in
that year. If the Company does not provide such written notice by October 1 in
the applicable year, the Employment Term shall expire on December 31, 2019 or
the then current December 31 termination date. If the Employment Term is
extended as provided herein, the Employment Term shall expire on December 31,
2020 or the then current December 31 termination date, and all of the provisions
of this Agreement shall remain in effect during the period of such extension
unless otherwise agreed in writing. If the Employment Term is not extended by
the Company for an additional one-year term following the initial term
expiration date of December 31, 2019 or subsequent anniversary dates, the
Executive’s employment shall terminate as of December 31st in the then current
year, and the Company shall pay to Executive a severance payment as provided in
Section 5.1(a) below. 2. Position and Duties. 2.1 Position. The Executive will
serve as Executive Vice President, Chief Risk Officer and Chief Credit Officer
of the Bank, having such power, authority and responsibility and performing such
duties as are prescribed by or under the Bylaws of the Company and as are
customarily associated with such position as reasonably determined by the
Company’s Chief Executive Officer. The Executive shall, if requested, also serve
as a member of the board of directors of Bank affiliates or as an officer or
director of any affiliate of the Company for no additional compensation. 1



--------------------------------------------------------------------------------



 
[chivilyemploymentagreeme002.jpg]
2.2 Reporting/Flexibility. The Executive shall report directly to the Chief
Executive Officer of the Company. The Company’s Chief Executive Officer may,
during the Employment Term below, alter Executive’s job, position, and/or
reporting responsibilities as he deems appropriate to the effective management
of the Company. 2.3 Effort and Exclusivity. The Executive shall devote
substantially all of her business time and attention (other than during
weekends, holidays, vacation periods, and periods of illness or leaves of
absence) to the performance of the Executive's duties hereunder and will not
engage in any other business, profession or occupation for compensation or
otherwise which could conflict or interfere with the performance of such
services either directly or indirectly without the prior written consent of the
Chairperson of the Compensation Committee. Notwithstanding the foregoing, the
Executive will be permitted to: (a) with the prior written consent of the
Company’s Chairperson of the Compensation Committee act or serve as a director,
trustee, committee member or principal of any type of business, civic or
charitable organization; and (b) with the prior written consent of the Company’s
Chairperson of the Compensation Committee purchase or own less than two percent
(2%) of the securities or ownership interests of any corporation, partnership or
limited liability company; provided that, such ownership represents a passive
investment and that the Executive is not a controlling person of, or a member of
a group that controls, such corporation, partnership or limited liability
company; provided further that, the activities described in clauses (a) and (b)
do not materially interfere with the performance of the Executive's duties and
responsibilities to the Company as provided hereunder. Attached as Schedule A to
the Agreement is a list of pre-approved outside engagements of the Executive. 3.
Place of Performance. The principal place of the Executive’s employment shall be
the Company’s executive office currently located in New Canaan, Connecticut;
provided that, the Executive will be required to travel on Company business
during the Employment Term as her responsibilities require. 4. Compensation. 4.1
Base Salary. The Company shall pay the Executive an annual rate of base salary
of $256,000.00 in periodic installments in accordance with the Company’s
customary payroll practices, but no less frequently than monthly. The
Executive’s annual base salary may be increased from time to time by the
Compensation Committee, but may not be decreased without the Executive’s written
consent. The Executive’s annual base salary, as in effect from time to time, is
hereinafter referred to as “Base Salary”. 4.2 Annual Incentive Plan or Program.
The Executive shall be eligible to participate in the annual incentive
compensation plan or program (“Annual Incentive”) available to other similarly
situated executives of the Company, with customized targets and incentives as
determined by the Company. The target cash incentive for calendar year 2018 is
30% of Base Salary. 2



--------------------------------------------------------------------------------



 
[chivilyemploymentagreeme003.jpg]
4.3 Long Term Plan. The Executive shall be eligible to participate in any long
term incentive compensation plan or program available to other similarly
situated executives of the Company, with customized targets and incentives as
determined by the Company. The long term plan may be incorporated into or
overlap with the Equity Awards program. 4.4 Equity Awards. During the Employment
Term, the Executive shall be eligible to participate in equity awards under the
2012 Bankwell Financial Group, Inc. Stock Plan, as amended, or any successor
plan (“Equity Awards”) as available to other similarly situated executives of
the Company, with customized targets and incentives as determined by the
Company. 4.5 Employee Benefits. During the Employment Term, the Executive shall
be entitled to participate in all general employee benefit plans, practices and
programs maintained by the Company, as in effect from time to time
(collectively, “Employee Benefit Plans”), on a basis which is no less favorable
than is provided to other similarly situated executives of the Company, to the
extent consistent with applicable law and the terms of the applicable Employee
Benefit Plans. The Company reserves the right to amend or cancel any Employee
Benefit Plan at any time in its sole discretion, subject to the terms of such
Employee Benefit Plan and applicable law. 4.6 Business Expenses. Upon submission
of appropriate invoices or vouchers, the Company shall pay or reimburse the
Executive for all reasonable expenses incurred by her in the performance of her
duties under this Agreement in furthering the business, and in keeping with the
policies, of the Company. 4.7 Vacation. The Executive is entitled to paid
time-off (“PTO”) as outlined in the Company’s personnel policy. 4.8 Insurance
Policies, Key Man/BOLI Insurance. The Executive shall permit the Company to
insure her life under a policy or policies of life insurance issued by an
insurance company or companies selected by the Company, and to name the Company
as sole or primary beneficiary thereunder. The Executive agrees to submit to any
physical examinations which may be reasonably required in connection with such
policies. In accordance with HIPAA, all information obtained in connection with
the above- referenced insurance will be regarded as confidential and subject to
applicable privacy laws. 4.9 Clawback Provisions. Notwithstanding any other
provisions in this Agreement to the contrary, any incentive-based compensation,
or any other compensation, paid to the Executive pursuant to this Agreement or
any other agreement or arrangement with the Company which is subject to recovery
under any law, government regulation or stock exchange listing requirement, will
be subject to such deductions and clawback as may be required to be made
pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by the Company pursuant to any such law,
government regulation or stock exchange listing requirement). 4.10 Required
Regulatory Provisions. Notwithstanding anything herein contained to the
contrary, any payments to the Executive by the Company, whether pursuant to this
Agreement or 3



--------------------------------------------------------------------------------



 
[chivilyemploymentagreeme004.jpg]
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the
regulations promulgated thereunder in 12 C.F.R. Part 359. 4.11 Standard
Deductions. All payments made under this Agreement shall be subject to any and
all applicable taxes and withholdings and to the Company’s standard payroll
practices. 5. Termination of Employment. The Employment Term and the Executive’s
employment hereunder may be terminated by the Company at any time and for any
reason. The Executive may resign her employment at any time subject to the terms
hereof. Upon termination of the Executive’s employment during the Employment
Term, the Executive shall be entitled to the compensation and benefits described
in this Section 5 and shall have no further rights to any compensation or any
other benefits from the Company, the Bank or any of their affiliates. 5.1
Non-Extension of the Term, Termination Without Cause or Resignation for Good
Reason. (a) The Executive’s employment hereunder may be terminated upon the
expiration of the Employment Term without extension by the Company in accordance
with Section 1 or terminated by the Company at any time without Cause (as
defined below) or by the Employee’s resignation for Good Reason (as defined
below). If the Executive’s employment is so terminated, the Executive shall be
entitled to receive: (i) Any unpaid Base Salary and Annual Incentive earned
prior to the Termination Date (as defined in Section 5.7 below) in accordance
with the Company’s customary payroll procedures; (ii) A payment equal to 2x (two
times) the annual Base Salary; (iii) A payment equal to the product of (i) the
target annual Incentive that the Executive could have earned under any incentive
compensation or incentive plan or program (the "Target Incentive") for the full
calendar year in which the Date of Termination occurs and (ii) a fraction, the
numerator of which is the number of days the Executive was employed by the
Company during the year of termination and the denominator of which is the
number of days in such year. This amount shall be paid no later than March 15th
of the year following the year in which the Termination Date occurs; (iv) If the
Executive timely and properly elects continuation coverage under the
Consolidated Omnibus Reconciliation Act of 1985 ("COBRA"), the Company shall
reimburse the Executive for the difference between the monthly COBRA premium
paid by the Executive for herself and her dependents and the monthly premium
amount paid by similarly situated active executives. Such reimbursement shall be
paid to the Executive on or before the fifteenth (15th) day of the month
immediately following the month in which the Executive timely remits the premium
payment. The Executive shall be eligible to receive such reimbursement until the
earliest of: (i) the expiration of the twelve (12) month period beginning on the
Termination Date (the "Severance Period"); (ii) 4



--------------------------------------------------------------------------------



 
[chivilyemploymentagreeme005.jpg]
the date the Executive is no longer eligible to receive COBRA continuation
coverage; and (iii) the date on which the Executive receives/becomes eligible to
receive substantially similar coverage from another employer; (v) The treatment
of any outstanding equity awards shall be determined in accordance with the
terms of the relevant plan and the applicable award agreements; and (vi)
Reimbursement for unreimbursed business expenses properly incurred by the
Executive, which shall be subject to and paid in accordance with the Company’s
expense reimbursement policy. Items 5.1(a)(i) through 5.1(a)(iv) are referred to
herein collectively as the “Accrued Amounts”. 5.2 Termination for Cause or
Resignation Without Good Reason. (a) The Executive’s employment hereunder may be
terminated during the Employment Term by the Company for Cause or by the
Executive without Good Reason. (b) For purposes of this Agreement, “Cause” shall
mean: (i) The Executive’s conviction of any crime involving fraud, embezzlement,
theft or dishonesty, moral turpitude or any similar issue that in the reasonable
opinion of the Board of Directors of the Company would materially and negatively
impact the reputation of the Company, the Bank or any of their affiliates or the
Executive’s ability to perform her duties hereunder; (ii) Serious willful
misconduct by the Executive, including a material violation of the Company’s
Code of Conduct or the Executive’s material personal dishonesty in connection
with the business or customers of the Company or the material breach of
fiduciary duty to the Company, the Bank or their customers for personal profit;
(iii) Any material breach by the Executive of this Agreement; (iv) Any willful
failure by the Executive to follow a reasonable and lawful directive of the
Company as described in Sections 2.1 and 2.2 above, other than any failure
resulting from the Executive’s incapacity due to physical or mental injury or
illness; (v) Any willful failure to keep confidential information of the
Company, Bank or their affiliates confidential in violation of the terms of this
Agreement; (vi) The Executive’s arrest for any crime involving fraud,
embezzlement, theft or dishonesty that in the reasonable opinion of a majority
of the full membership of the Board of Directors of the Company excluding the
Executive which, as direct result of such arrest, has caused a material negative
impact on the 5



--------------------------------------------------------------------------------



 
[chivilyemploymentagreeme006.jpg]
reputation of the Company or the Bank or prevents the Executive from
substantially performing her duties hereunder; or (vii) If the regulatory
authorities of the Company or the Bank issue an order removing the Executive
from her positions at the Company or the Bank, or if such regulatory authorities
inform the Board of Directors that the continuation of the Executive in her
officer positions at the Company or the Bank would constitute an unsafe and
unsound banking practice. For purposes of this Agreement, no act or failure to
act on the part of the Executive shall be considered “willful” unless it is
done, or omitted to be done, by the Executive in bad faith or without reasonable
belief that the Executive’s action or omission was in the best interests of the
Company and the Bank. Any act or failure to act based upon authority given
pursuant to a resolution duly adopted by the Board of Directors of the Company
or either of the Bank or based upon the written advice of counsel for the
Company or the Bank shall be conclusively presumed to be done, or omitted to be
done, by the Executive in good faith and in the best interests of the Company
and the Bank. The Executive’s termination of employment shall not be deemed to
be for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of the majority of the
Board of Directors of the Company called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board of Directors)
finding that, in the good faith opinion of the Board of Directors, the Executive
is guilty of any of the conduct described above, and specifying the particulars
thereof in detail. To the extent that the Board of Directors wishes to terminate
the Executive for Cause and the action or actions giving rise to Cause may be
cured by the Executive, the Board of Directors will provide the Executive a
thirty (30) day period within which she may cure such action or actions. In the
event that the Executive is terminated for Cause based on Section 5.2(b)(i) or
(vi) above and, after the case is fully adjudicated (including all appeals), the
Executive is subsequently found innocent of these charges on the merits of the
case by any court of competent jurisdiction or the appropriate administrative
agency, then the Executive will be entitled to receive at that time the amounts
payable due to a termination without Cause. Such amounts will be paid no later
than the end of the calendar year in which the Executive is fully adjudicated to
be innocent of the charges. (c) For purposes of this Agreement, “Good Reason”
shall mean the occurrence of any of the following, in each case during the
Employment Term without the Executive’s written consent: (i) a reduction in the
Executive's Base Salary; (ii) a material reduction in the Executive's target
annual incentive opportunity under any annual incentive compensation or
incentive plan or program; (iii) any breach by the Company of any material
provision of this Agreement; (iv) the Company's failure to obtain an agreement
from any successor to the Company to assume and agree to perform this Agreement
in the same manner 6



--------------------------------------------------------------------------------



 
[chivilyemploymentagreeme007.jpg]
and to the same extent that the Company would be required to perform if no
succession had taken place, except where such assumption occurs by operation of
law; (v) a material, adverse change in the Executive's title, authority, duties
or responsibilities (other than a temporary change while the Executive is
physically or mentally incapacitated or as required by applicable law); or (vi)
relocation of Executive’s principal place of business more than 50 miles from
the Company’s executive office currently located in New Canaan, Connecticut,
without Executive’s agreement. The Executive cannot terminate her employment for
Good Reason unless she has provided written notice to the Company of the
existence of the circumstances providing grounds for termination for Good Reason
within thirty (30) days of Executive’s knowledge of the initial existence of
such grounds and the Company has had thirty (30) days from the date on which
such notice is provided to cure such circumstances. If the Company remedies the
condition within such thirty (30) day cure period, then no Good Reason shall be
deemed to exist with respect to such condition. If the Company does not remedy
the condition within such thirty (30) day cure period, then the Executive may
deliver a notice of termination for Good Reason at any time within sixty (60)
days following the expiration of such cure period. If the Executive does not
terminate her employment for Good Reason within sixty (60) days following the
expiration of the cure period, then the Executive will be deemed to have waived
her right to terminate for Good Reason with respect to such grounds. 5.3 Without
Cause or for Good Reason. The Employment Term and the Executive's employment
hereunder may be terminated by the Executive by resignation for Good Reason or
by the Company without Cause. In the event of such termination (unless Section
5.5 below is applicable), the Executive shall be entitled to receive the amounts
described in Section 5.1(a)(i)- (vi), subject to the Executive's compliance with
Section 6, Section 7 and Section 8 of this Agreement. 5.4 Death or Disability.
(a) The Executive’s employment hereunder shall terminate automatically upon the
Executive’s death during the Employment Term, and the Company may terminate the
Executive’s employment on account of the Executive’s Disability. (b) If the
Executive’s employment is terminated during the Employment Term on account of
the Executive’s death or Disability, the Executive (or the Executive’s estate
and/or beneficiaries, as the case may be) shall be entitled to receive the
following: (i) the Accrued Amounts; and (ii) the treatment of any outstanding
equity awards shall be determined in accordance with the terms of applicable
plan and the applicable award agreements. 7



--------------------------------------------------------------------------------



 
[chivilyemploymentagreeme008.jpg]
(c) For purposes of this Agreement, Disability shall mean that the Executive is
entitled to receive long-term disability benefits under the Company's long-term
disability plan, or if there is no such plan, the Executive's inability, due to
physical or mental incapacity after Company compliance with any federal or state
leave rights or reasonable accommodation rules, to substantially perform her
duties and responsibilities under this Agreement for ninety (90) days out of any
three hundred sixty-five (365) day period; provided however, in the event the
Company temporarily replaces the Executive, or transfers the Executive's duties
or responsibilities to another individual on account of the Executive's
inability to perform such duties due to a mental or physical incapacity which
is, or is reasonably expected to become, a Disability, then the Executive shall
not be able to resign with Good Reason as a result thereof. Any question as to
the existence of the Executive's Disability as to which the Executive and the
Company cannot agree shall be determined in writing by a qualified independent
physician mutually acceptable to the Executive and the Company. If the Executive
and the Company cannot agree as to a qualified independent physician, each shall
appoint such a physician and those two physicians shall select a third who shall
make such determination in writing. The determination of Disability made in
writing to the Company and the Executive shall be final and conclusive for all
purposes of this Agreement. 5.5 Change in Control Termination. (a)
Notwithstanding any other provision contained herein, if the Executive's
employment hereunder is terminated by the Executive for Good Reason or by the
Company without Cause (other than on account of the Executive's death or
Disability), in each case either concurrently with or within twenty-four (24)
months following a Change in Control, the Executive shall be entitled to receive
the Accrued Amounts and, subject to the Executive's compliance with Section 6,
Section 7 and Section 8 of this Agreement for which the Company assigns
significant value in agreeing to this Section 5.5, the Executive shall be
entitled to receive the following: (i) a lump sum payment equal to two (2) times
the sum of the Executive’s Base Salary and Target Incentive for the year in
which the Termination Date occurs, which shall be paid within thirty (30)
business days following the expiration of the Release Execution Period; (ii) a
payment equal to the product of (i) the Target Incentive for the full calendar
year in which the Date of Termination occurs and (ii) a fraction, the numerator
of which is the number of days the Executive was employed by the Company during
the year of termination and the denominator of which is the number of days in
such year. This amount shall be paid no later than the later of the end of the
Release Execution period or March 15th of the year following the year in which
the Termination Date occurs; (iii) If the Executive timely and properly elects
continuation coverage under COBRA, the Company shall reimburse the Executive for
the difference between the monthly COBRA premium paid by the Executive for
herself and her dependents and the monthly premium amount paid by similarly
situated active executives. Such reimbursement shall be paid to the Executive on
the fifteenth (15th) day of the month immediately following the month in which
the 8



--------------------------------------------------------------------------------



 
[chivilyemploymentagreeme009.jpg]
Executive timely remits the premium payment. The Executive shall be eligible to
receive such reimbursement until the earliest of: (A) the two-year anniversary
of the termination date; (B) the date the Executive is no longer eligible to
receive COBRA continuation coverage; and (C) the date on which the Executive
receives or becomes eligible to receive substantially similar coverage from
another employer; and (iv) The terms of any equity incentive plan or award
agreements will determine to what extent, if any, such awards are accelerated
for vesting and/or exercise periods. (b) For purposes of this Agreement, “Change
in Control” shall mean the occurrence of any of the following: (i) one person
(or more than one person acting as a group) acquires ownership of stock of the
Company that, together with the stock held by such person or group, constitutes
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of the Company; provided that, a Change in Control shall not
occur if any person (or more than one person acting as a group) owns more than
fifty percent (50%) of the total fair market value or total voting power of the
Company's stock and acquires additional stock; or (ii) a majority of the members
of the Board of Directors of the surviving Company following the Change in
Control were not Directors of the Company before the Change in Control. For
purposes of this Agreement, the terms "person" and "acting as a group" shall
have the meanings specified in the Internal Revenue Code and the regulations
thereunder. In no event, however, shall a Change in Control be deemed to have
occurred as a result of any acquisition of securities or assets of the Company,
the Bank, or a subsidiary of either of them, by the Company, the Bank, or any
subsidiary of either of them, or by any employee benefit plan maintained by any
of them. The defined circumstances herein are intended to be read to be
consistent with the provisions of Section 409A of the Code and the regulations
thereunder. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and except as
provided with respect to COBRA reimbursements, any amounts payable pursuant to
this Agreement shall not be reduced by compensation the Executive earns on
account of employment with another employer. 5.6 Notice of Termination. Any
termination of the Executive’s employment hereunder by the Company or by the
Executive during the Employment Term (other than termination pursuant to Section
5.4(a) on account of the Executive’s death) shall be communicated by a written
notice of termination (“Notice of Termination”) to the other party hereto in
accordance with Section 24. The Notice of Termination shall specify: (a) The
termination provision of this Agreement relied upon; 9



--------------------------------------------------------------------------------



 
[chivilyemploymentagreeme010.jpg]
(b) To the extent applicable, the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated; and (c) The applicable Termination Date. 5.7 Termination Date. The
Executive’s Termination Date shall be: (a) If the Executive’s employment
hereunder terminates on account of the Executive’s death, the date of the
Executive’s death; (b) If the Executive’s employment hereunder is terminated on
account of the Executive’s Disability, the date that Executive satisfies the
definition of Disability; (c) If the Company terminates the Executive’s
employment hereunder for Cause, the date the Notice of Termination is delivered
to the Executive (subject to any applicable cure period herein); (d) If the
Company terminates the Executive’s employment hereunder without Cause, the date
specified in the Notice of Termination, which shall be no less than thirty (30)
days following the date on which the Notice of Termination is delivered;
provided that, the Company shall have the option to provide the Executive with a
lump sum payment equal to thirty (30) days’ Base Salary in lieu of such notice,
which shall be paid in a lump sum on the Executive’s Termination Date and for
all purposes of this Agreement, the Executive’s Termination Date shall be the
date on which such Notice of Termination is delivered; (e) If the Executive
terminates her employment hereunder with or without Good Reason, the date
specified in the Executive’s Notice of Termination, which shall be no less than
thirty (30) days following the date on which the Notice of Termination is
delivered; provided that, the Company may waive all or any part of the thirty
(30) day notice period for no consideration by giving written notice to the
Executive and for all purposes of this Agreement, the Executive’s Termination
Date shall be the date determined by the Company; and (f) If the Executive’s
employment hereunder terminates because the Company provides notice of
non-renewal pursuant to Section 1, the end of the Employment Term.
Notwithstanding anything contained herein, the Termination Date shall not occur
until the date on which the Executive incurs a “separation from service” within
the meaning of Section 409A. 5.8 Mitigation. In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement and except as provided with respect to COBRA reimbursements, any
amounts payable pursuant to this Section 5 shall not be reduced by compensation
the Executive earns on account of employment with another employer. 5.9
Resignation of All Other Positions. Upon termination of the Executive’s
employment hereunder for any reason, the Executive agrees to resign, effective
on the Termination Date and shall be deemed to have resigned from all positions
that the Executive holds as an officer or member 10



--------------------------------------------------------------------------------



 
[chivilyemploymentagreeme011.jpg]
of the board of directors (or a committee thereof) of the Company, the Bank or
any of their affiliates. 5.10 Section 280G. (a) If any of the payments or
benefits received or to be received by the Executive (including, without
limitation, any payment or benefits received in connection with a Change in
Control or the Executive’s termination of employment, whether pursuant to the
terms of this Agreement or any other plan, arrangement or agreement, or
otherwise) (all such payments collectively referred to herein as the “280G
Payments”) constitute “parachute payments” within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”) and will be subject
to the excise tax imposed under Section 4999 of the Code (the “Excise Tax”), the
Executive shall receive the greatest of the following, whichever gives the
Executive the highest net after-tax amount (after taking into account federal,
state, local and social security taxes): (1) the 280G Payments or (2) one dollar
less than the amount of the Payments that would subject the Executive to the
Excise Tax (the “Safe Harbor Amount”). If a reduction in the 280G Payments is
necessary so that the 280G Payments equal the Safe Harbor Amount and none of the
280G Payments constitute a deferral of compensation within the meaning of and
subject to Section 409A (“Nonqualified Deferred Compensation”), then the
reduction shall occur in the manner the Executive elects in writing prior to the
date of payment. If any 280G Payments constitute Nonqualified Deferred
Compensation or if the Executive fails to elect an order, then the 280G Payments
to be reduced will be determined in a manner which has the least economic cost
to the Executive and, to the extent the economic cost is equivalent, will be
reduced in the inverse order of when payment would have been made to you, until
the reduction is achieved. (b) All calculations and determinations under this
Section 5.9 shall be made by an independent accounting firm or independent tax
counsel appointed by the Company (the “Tax Counsel”) whose determinations shall
be conclusive and binding on the Company and the Executive for all purposes. For
purposes of making the calculations and determinations required by this Section
5.9, the Tax Counsel may rely on reasonable, good faith assumptions and
approximations concerning the application of Section 280G and Section 4999 of
the Code. The Company and the Executive shall furnish the Tax Counsel with such
information and documents as the Tax Counsel may reasonably request in order to
make its determinations under this Section 5.9. The Company shall bear all costs
the Tax Counsel may reasonably incur in connection with its services. (c) The
Executive hereby agrees with the Company and any successor thereto to in good
faith consider and take steps commonly used to minimize or eliminate any
“parachute payments” within the meaning of Section 280G of the Code if requested
to do so by the Company or any successor thereto; provided, however, that the
foregoing language shall neither require the Executive to take or not take any
specific action in furtherance thereof nor contravene, limit or remove any right
or privilege provided to the Executive under this Agreement. 11



--------------------------------------------------------------------------------



 
[chivilyemploymentagreeme012.jpg]
6. Cooperation. The parties agree that certain matters in which the Executive
will be involved during the Employment Term may necessitate the Executive’s
reasonable cooperation post termination of employment. Accordingly, following
the termination of the Executive’s employment for any reason, to the extent
reasonably requested by the Board, and subject to the Executive’s reasonable
availability due to her commitment to a new employer or business, the Executive
shall cooperate with the Company in connection with matters arising out of the
Executive’s service to the Company; provided that, the Company shall make
reasonable efforts to minimize disruption of the Executive’s other activities.
The Company shall reimburse the Executive for reasonable expenses incurred in
connection with such cooperation and, to the extent that the Executive is
required to spend substantial time on such matters, the Company shall compensate
the Executive at an hourly rate based on the Executive’s Base Salary on the
Termination Date. 7. Confidential Information. The Executive understands and
acknowledges that during the Employment Term, she will have access to and learn
about Confidential Information, as defined below. 7.1 Confidential Information
Defined. (a) Definition. For purposes of this Agreement, “Confidential
Information” includes, but is not limited to, all information not generally
known to the public, in spoken, printed, electronic or any other form or medium,
relating directly or indirectly to the Company, the Bank or their affiliates, or
of any other person or entity that has entrusted information to the Company in
confidence. The Executive understands and agrees that Confidential Information
includes information developed by her in the course of her employment by the
Company as if the Company furnished the same Confidential Information to the
Executive in the first instance. Confidential Information shall not include
information that is generally available to and known by the public at the time
of disclosure to the Executive or later; provided that, such disclosure is
through no direct or indirect fault of the Executive or person(s) acting on the
Executive’s behalf. (b) Disclosure and Use Restrictions. The Executive agrees
and covenants: (i) to treat all Confidential Information as strictly
confidential; (ii) not to directly or indirectly disclose, publish, communicate
or make available Confidential Information, or allow it to be disclosed,
published, communicated or made available, in whole or part, to any entity or
person whatsoever except as required in the performance of the Executive's
authorized employment duties to the Company; and (iii) not to access or use any
Confidential Information, and not to copy any documents, records, files, media
or other resources containing any Confidential Information, or remove any such
documents, records, files, media or other resources from the premises or control
of the Company, except as required in the performance of the Executive's
authorized employment duties to the Company and the Bank. Nothing herein shall
be construed to prevent disclosure of Confidential Information as may be
required by applicable law or regulation, or pursuant to the valid order of a
court of competent jurisdiction or an 12



--------------------------------------------------------------------------------



 
[chivilyemploymentagreeme013.jpg]
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation or order. The Executive
understands and acknowledges that her obligations under this Agreement with
regard to any particular Confidential Information shall commence immediately
upon the Executive first having access to such Confidential Information (whether
before or after she begins employment by the Company) and shall continue during
and after her employment by the Company until such time as such Confidential
Information has become public knowledge other than as a result of the
Executive's breach of this Agreement or breach by those acting in concert with
the Executive or on the Executive's behalf. Nothing herein shall prevent the
Executive from disclosing Contract Information to her personal attorneys,
accountants and other advisors, as necessary for the performance of their duties
and on a confidential basis. Additionally, nothing herein shall prohibit the
Executive from retaining, at any time, her personal correspondence and documents
related to her own personal benefits, entitlements and obligations. 8.
Restrictive Covenants. 8.1 Acknowledgment. The Executive understands that the
nature of the Executive's position may give her access to and knowledge of
Confidential Information and places her in a position of trust and confidence
with the Company. The Executive understands and acknowledges that the
intellectual services she provides to the Company are unique, special or
extraordinary. The Executive further understands and acknowledges that the
Company’s ability to reserve these services for the exclusive knowledge and use
of the Company is of great competitive importance and commercial value to the
Company, and that improper use or disclosure by the Executive is likely to
result in unfair or unlawful competitive activity. 8.2 Non-competition. Because
of the Company's legitimate business interest as described herein and the good
and valuable consideration offered to the Executive, during the Employment Term
and for the term of six (6) months, beginning on the last day of the Executive's
employment with the Company, for any reason or no reason and whether employment
is terminated at the option of the Executive or the Company (provided that these
restrictions shall NOT apply if Executive’s termination occurs because Executive
is terminated for CAUSE), the Executive agrees and covenants not to engage in
Prohibited Activity within Fairfield or New Haven Counties or any other county
in which the Company, the Bank or any of their affiliates maintains as of the
Termination Date a branch, loan production office, or mortgage production office
and from which the Company does a significant portion of its business. For the
purposes of this Agreement, “significant portion of its business” shall mean ten
percent (10%) or more of the Company’s total interest income for the most recent
full twelve-month period preceding termination is attributable to the office(s)
in such county (the “Restricted Area”). Without otherwise limiting the
foregoing, the Restricted Area shall not include New York County (Manhattan),
New York. Notwithstanding the foregoing and for the avoidance of doubt, nothing
herein shall prevent Executive from engaging in any activity with, or holding
any financial interest in, a non-competitive affiliate or division of an entity
engaged in a business that may engage in a Prohibited Activity, provided, that
none of Executive’s activities or financial interests in respect of such
non-competitive affiliate or division would be a Prohibited Activity under this
Agreement in respect of the entity engaged in a business that competes with
Company. 13



--------------------------------------------------------------------------------



 
[chivilyemploymentagreeme014.jpg]
For purposes of this Section 8.2: (a) “Prohibited Activity” is activity in which
the Executive, directly or indirectly, solely or jointly with any person or
persons, as an employee, consultant, or advisor (whether or not engaged in
business for profit), or as an individual proprietor, partner, shareholder,
director, officer, joint venturer, investor or lender, or in any other capacity:
(i) becomes affiliated with any bank or commercial lender headquartered or with
branches in the counties in which the Company has branches at the time of
employment termination; or (ii) becomes affiliated with a different Community
Banking Institution in the Restricted Area; (b) “become affiliated” shall mean,
without limitation, engaging, participating, or being involved in any respect in
the business of banking (other than as a depositor, borrower or other customer),
or furnishing any aid, assistance or service of any kind to any person in
connection with the business of the Company, the Bank and any of their
affiliates, and shall include without limitation being employed by any Community
Banking Institution which has a branch or other place of business in the
Restricted Area; and (c) “Community Banking Institution” shall mean a bank with
assets equal to or less than five billion dollars. Nothing herein shall prohibit
the Executive from purchasing or owning less than five percent (5%) of the
securities or ownership interests of any corporation, partnership or limited
liability company, provided that such ownership represents a passive investment
and that the Executive is not a controlling person of, or a member of a group
that controls, such corporation, partnership or limited liability company.
Notwithstanding the foregoing, the provisions of this Section 8.2 shall not
apply in the event the Executive is employed by the Company for the entire
Employment Term and the Company determines not to renew or extend this Agreement
on substantially similar terms. This Section 8 does not, in any way, restrict or
impede the Executive from exercising protected rights to the extent that such
rights cannot be waived by agreement or from complying with any applicable law
or regulation or a valid order of a court of competent jurisdiction or an
authorized government agency, provided that such compliance does not exceed that
required by the law, regulation or order. The Executive shall promptly provide
written notice of any such order to the Board of Directors. 8.3 Non-solicitation
of Employees. The Executive agrees and covenants not to directly or indirectly
solicit, hire, recruit, attempt to hire or recruit, or induce the termination of
employment of any employee of the Company, the Bank or any of their Affiliates
for the term of one (1) year, beginning on the last day of the Executive's
employment with the Company, provided that a general, broad-based solicitation
or advertisement not intentionally directed at such employees shall not be
deemed to be a violation of this provision. 8.4 Non-solicitation of Clients. The
Executive understands and acknowledges that because of the Executive's
experience with and relationship to the Company, she will have access to and
learn about much or all of the clients, prospective clients and referral sources
of the Company, the Bank and their affiliates. The Executive understands and
acknowledges that loss of 14



--------------------------------------------------------------------------------



 
[chivilyemploymentagreeme015.jpg]
these client and referral relationships and/or goodwill will cause significant
and irreparable harm. The Executive agrees and covenants, for a period of one
(1) year, beginning on the last day of the Executive's employment with the
Company, not to directly or indirectly (a) solicit (for services that are
competitive with the Company, the Bank or its Affiliates) any actual or
prospective client or client-referral source who had a direct or indirect
business relationship with the Company, the Bank or any of their Affiliates
during the period of time in which the Executive was employed by the Company, it
being expressly agreed that soliciting a referral from a prospective client or
client- referral source is included within this prohibition; or (b) encourage
any such client or client-referral source to turn down, terminate or materially
reduce a business relationship with the Company, the Bank or any of their
affiliates. 8.5 Non-disparagement. The Executive agrees and covenants that she
will not at any time make, publish or communicate to any person or entity or in
any public forum any defamatory or disparaging remarks, comments or statements
concerning the Company, the Bank, any of their affiliates or their respective
businesses, or any of their employees, officers, and existing and prospective
clients, and the Company and the Bank will not, and shall cause their Board of
Directors and their senior executives not to, at any time make, publish or
communicate to any person or entity or in any public forum any defamatory or
disparaging remarks, comments or statements concerning the Executive, provided,
however, nothing herein shall prevent a party from (i) responding publicly to
incorrect, disparaging or derogatory public statements to the extent reasonably
necessary to correct or refute such public statement or (ii) making any truthful
statements in response to legal or bank regulatory examination process, required
governmental testimony or filings, or administrative or arbitral proceedings.
8.6 Non-Interference Covenant. For a period of one (1) year, beginning on the
last day of the Executive's employment with the Company, the Executive covenants
and agrees that she will not, directly or indirectly and for whatever reason,
whether for her own account or for the account of any other person, firm,
corporation or other organization: (a) solicit, employ, or otherwise materially
interfere with any of the contracts or relationships of the Company, the Bank or
any of their affiliates with any employee, officer, director or any independent
contractor who is employed by or associated with the Company, the Bank or any of
their affiliates as of the Termination Date; or (b) actively solicit or cause to
be solicited, or otherwise actively and materially interfere with, any of the
contracts or relationships of the Company, the Bank or any of their affiliates
with any independent contractor, customer, client or supplier of the Company,
the Bank or any of their affiliates. 8.7 Business Materials and Property
Disclosure. All written materials, records, and documents made by the Executive
or coming into her possession concerning the business or affairs of the Company,
the Bank or any of their affiliates shall be the sole property of the Company.
Upon termination of her employment with the Company, the Executive shall deliver
the same to the Company and shall retain no copies, including but not limited to
copies in paper, electronic, digital or any other format. The Executive shall
also return to the Company all other property in her possession owned by the
Company upon the termination of her employment. The Executive may retain the
Executive’s rolodex and similar address books provided that such items only
include contact information. 15



--------------------------------------------------------------------------------



 
[chivilyemploymentagreeme016.jpg]
If a court or arbitration panel concludes that the time period of the
restriction set forth in this Section 8 is not enforceable or that a specific
geographical scope must be stated herein, then the parties agree that such court
or arbitration panel may rewrite the time period of this restriction and/or
prescribe a geographical restriction to the maximum enforceable time period and
geographical area permitted by law. 9. Acknowledgement. The Executive
acknowledges and agrees that the services to be rendered by her to the Company
are of a special and unique character; that the Executive will obtain knowledge
and skill relevant to the Company’s industry, methods of doing business and
marketing strategies by virtue of the Executive’s employment; and that the
restrictive covenants and other terms and conditions of this Agreement are
reasonable and reasonably necessary to protect the legitimate business interest
of the Company. The Executive further acknowledges that the amount of her
compensation reflects, in part, her obligations and the Company's rights under
Section 7 and Section 8 of this Agreement; that she has no expectation of any
additional compensation, royalties or other payment of any kind not otherwise
referenced herein in connection herewith; and that she will not be subject to
undue hardship by reason of her full compliance with the terms and conditions of
Section 7 and Section 8 of this Agreement or the Company's enforcement thereof.
10. Remedies. In the event of a breach or threatened breach by the Executive of
Section 7 or Section 8 of this Agreement, the Executive hereby consents and
agrees that the Company shall be entitled to seek, in addition to other
available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages or other
available forms of relief. 11. Arbitration. Any dispute whatsoever relating to
the Executive’s employment by the Company, or any other dispute arising out of
this Agreement which cannot be resolved by any party upon thirty (30) days’
written notice to the other party, shall be settled by binding arbitration at a
mutually agreed location in Fairfield County, Connecticut in accordance with the
then prevailing Employment Dispute Resolution Rules of the American Arbitration
Association. The judgment upon the award rendered by the arbitrators may be
entered in any court of competent jurisdiction. It is the purpose of this
Agreement, and the intent of the parties hereto, to make the submission to
arbitration of any dispute or controversy arising out of this Agreement, as set
forth hereinabove, binding upon all parties hereto. This Section 11 shall not in
any way restrict the right of the Company to obtain injunctive relief from a
court of competent jurisdiction. All arbitration costs and all other costs,
including but not limited to reasonable attorneys’ fees, incurred by the
Executive in an arbitration proceeding shall be paid by the Company in the event
the Executive materially or substantively prevails in such arbitration
proceeding. All arbitration costs and all other costs, including but not limited
to reasonable attorneys’ fees, incurred by the Company in an arbitration
proceeding shall be paid by the Executive in the event the Company materially or
substantively prevails in such arbitration proceeding. As part of the 16



--------------------------------------------------------------------------------



 
[chivilyemploymentagreeme017.jpg]
judgment rendered by the arbitrators in an arbitration proceeding, the
arbitrators shall determine which party (if any) has materially or substantively
prevailed in such arbitration proceeding. 12. Governing Law: Jurisdiction and
Venue. This Agreement, for all purposes, shall be construed in accordance with
the laws of Connecticut without regard to conflicts of law principles. Any
action or proceeding by either of the parties to enforce this Agreement that is
not covered by the Arbitration provision of Section 11 above shall be brought
only in a state or federal court located in the state of Connecticut, county of
Fairfield. The parties hereby irrevocably submit to the non-exclusive
jurisdiction of such courts and waive the defense of inconvenient forum to the
maintenance of any such action or proceeding in such venue. 13. Legal Fees. The
Company shall pay or reimburse the Executive for all reasonable and documented
legal fees incurred by her in connection with the negotiation of this Agreement
and any other agreements related to Executive’s employment arrangement with the
Company, up to $6,000. 14. Source of Payments: No Duplication of Payments. All
payments provided in this Agreement shall be timely paid in cash or check from
the general funds of the Company or the Bank. Payments pursuant to this
Agreement shall be allocated between the Company and the Bank in proportion to
the approximate level of activity and the time expended on such activities by
the Executive as determined by the Company and the Bank on a quarterly basis,
unless the applicable provision of this Agreement specifies that the payment
shall be made by either the Company or the Bank. In no event shall the Executive
receive duplicate payments or benefits from the Company and the Bank. 15. Entire
Agreement. Unless specifically provided herein, this Agreement contains all of
the understandings and representations between the Executive and the Company
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. The parties mutually
agree that the Agreement can be specifically enforced in court and can be cited
as evidence in legal proceedings alleging breach of the Agreement. 16.
Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Executive and by Chairperson of the Board of Directors of the
Company. No waiver by either of the parties of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by the
other party hereto shall be deemed a waiver of any similar or dissimilar
provision or condition at the same or any prior or subsequent time, nor shall
the failure of or delay by either of the parties in exercising any right, power
or privilege hereunder operate as a waiver thereof to preclude any other or
further exercise thereof or the exercise of any other such right, power or
privilege. 17. Severability. Should any provision of this Agreement be held by a
court of competent jurisdiction to be enforceable only if modified, or if any
portion of this Agreement shall be held as unenforceable and thus stricken, such
holding shall not affect the validity of the remainder of this Agreement, the
balance of which shall continue to be binding upon the parties with any such
modification to become a part hereof and treated as though originally set forth
in this Agreement. 17



--------------------------------------------------------------------------------



 
[chivilyemploymentagreeme018.jpg]
The parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law. The parties
expressly agree that this Agreement as so modified by the court shall be binding
upon and enforceable against each of them. In any event, should one or more of
the provisions of this Agreement be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions hereof, and if such provision or provisions are not
modified as provided above, this Agreement shall be construed as if such
invalid, illegal or unenforceable provisions had not been set forth herein. 18.
Captions. Captions and headings of the sections and paragraphs of this Agreement
are intended solely for convenience and no provision of this Agreement is to be
construed by reference to the caption or heading of any section or paragraph.
19. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. 20. Tolling. Should the Executive
violate any of the terms of the restrictive covenant obligations articulated
herein, the obligation at issue will run from the first date on which the
Executive ceases to be in violation of such obligation. 21. Section 409A. This
Agreement is intended to comply with Section 409A or an exemption thereunder and
shall be construed and administered in accordance with Section 409A.
Notwithstanding any other provision of this Agreement, payments provided under
this Agreement may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption. Any payments under this Agreement that
may be excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, each
installment payment provided under this Agreement shall be treated as a separate
payment. Notwithstanding any other provision of this Agreement, in the event any
payment is to be made during a specified time period following the expiration of
the Release Execution Period and the time period for such payment begins in one
calendar year and ends in a second calendar year, then such amount shall be
payable in the second calendar year. Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Executive on account of non-compliance with Section 409A.
Notwithstanding any other provision of this Agreement, if any payment or benefit
provided to the Executive in connection with her termination of employment is
determined to constitute "nonqualified deferred compensation" within the meaning
of Section 409A and the Executive is determined to be a "specified employee" as
defined in Section 409A(a)(2)(b)(i), then such payment or benefit shall not be
paid until the first payroll date to occur following the six-month anniversary
of the Termination Date (the "Specified Employee Payment Date"), unless the
payment otherwise 18



--------------------------------------------------------------------------------



 
[chivilyemploymentagreeme019.jpg]
satisfies the short-term deferral exemption or another exemption under Section
409A of the Code. The aggregate of any payments that would otherwise have been
paid before the Specified Employee Payment Date shall be paid to the Executive
in a lump sum on the Specified Employee Payment Date and thereafter, any
remaining payments shall be paid without delay in accordance with their original
schedule. 22. Successors and Assigns. This Agreement is personal to the
Executive and shall not be assigned by the Executive. Any purported assignment
by the Executive shall be null and void from the initial date of the purported
assignment. The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company. This
Agreement shall inure to the benefit of the Company and permitted successors and
assigns. 23. Indemnification. (a) In the event that the Executive is made a
party or threatened to be made a party to any action, suit, or proceeding,
whether civil, criminal, administrative or investigative (a “Proceeding”), other
than any Proceeding initiated by the Executive or the Company related to any
contest or dispute between the Executive and the Company or any of its
affiliates with respect to this Agreement or the Executive’s employment
hereunder, by reason of the fact that the Executive is or was a director or
officer of the Company, or any affiliate of the Company, or is or was serving at
the request of the Company as a director, officer, member, employee or agent of
another corporation or a partnership, joint venture, trust or other enterprise,
the Executive shall be indemnified and held harmless by the Company to the
fullest extent permitted by applicable law from and against any liabilities,
costs, claims and expenses, including all costs and expenses incurred in defense
of any Proceeding (including attorneys’ fees). (b) During the Employment Term
and for a period of six (6) years thereafter, the Company or any successor to
the Company shall purchase and maintain, at its own expense, directors’ and
officers’ liability insurance providing coverage to the Executive on terms that
are no less favorable than the coverage provided to other directors and senior
officers of the Company. 24. Notice. Notices and all other communications
provided for in this Agreement shall be in writing and shall be delivered
personally or sent by registered or certified mail, return receipt requested, or
by overnight carrier to the parties at the addresses set forth below (or such
other addresses as specified by the parties by like notice): If to the Company:
Chairperson Compensation Committee Bankwell Financial Group, Inc. 220 Elm Street
New Canaan, CT 06840 19



--------------------------------------------------------------------------------



 
[chivilyemploymentagreeme020.jpg]
If to the Executive: Christine Chivily 258 Jonathan Road New Canaan, CT 06840
25. Representations of the Executive. The Executive represents and warrants to
the Company that: 25.1 The Executive’s acceptance of employment with the Company
and the performance of her duties hereunder will not conflict with or result in
a violation of, a breach of, or a default under any contract, agreement or
understanding to which she is a party or is otherwise bound. 25.2 The
Executive’s acceptance of employment with the Company and the performance of her
duties hereunder will not violate any non-solicitation, non-competition or other
similar covenant or agreement of a prior employer. 26. Withholding. The Company
shall have the right to withhold from any amount payable hereunder any Federal,
state and local taxes in order for the Company to satisfy any withholding tax
obligation it may have under any applicable law or regulation. 27. Survival.
Upon the expiration or other termination of this Agreement, the respective
rights and obligations of the parties hereto shall survive such expiration or
other termination to the extent necessary to carry out the intentions of the
parties under this Agreement. 28. Release. No severance payment (or similar
payment triggered by termination of employment) shall be due to Executive unless
and until her execution of a release of claims in favor of the Company, the Bank
and their affiliates and their respective officers and directors in a
commercially reasonable form provided by the Company (a "Release") and such
Release becoming effective as provided therein ("Release Execution Period"). 29.
Acknowledgment of Full Understanding. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT
SHE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THE AGREEMENT. THE
EXECUTIVE ACKNOWLEDGES AND AGREES THAT SHE HAS HAD AN OPPORTUNITY TO ASK
QUESTIONS AND CONSULT WITH AN ATTORNEY OF HER CHOICE BEFORE SIGNING THE
AGREEMENT. [SIGNATURE PAGE FOLLOWS] 20



--------------------------------------------------------------------------------



 
[chivilyemploymentagreeme021.jpg]
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above. BANKWELL FINANCIAL GROUP, INC. By
_____________________/s/ Christopher Gruseke Name: Christopher Gruseke Title:
President and Chief Executive Officer BANKWELL BANK By ____________________/s/
Christopher Gruseke Name: Christopher Gruseke Title: President and Chief
Executive Officer EXECUTIVE Signature: /s/ Christine Chivily Print Name:
Christine Chivily 21



--------------------------------------------------------------------------------



 
[chivilyemploymentagreeme022.jpg]
SCHEDULE A The Executive’s involvement in the following outside activities is
approved: NO AFFILIATIONS 22 57589464 v4



--------------------------------------------------------------------------------



 